Title: To George Washington from the Board of Admiralty, 15 February 1780
From: Board of Admiralty
To: Washington, George


          
            Sir
            Board of Admiralty. Philadelphia Feby 15th 1780
          
          The recent complaints made to this Board by Prisoners from New york on Parole of neglect in the Commissary Generals department we flatter ourselves will apologize for our requesting your Excellencys interference.
          We have this day wrote Colo. Beatty fully on the Subject directing him to furnish this Board monthly with an Accurate return of all Marine Prisoners within his Department, and as we wish to do every thing in our power towards alleviateing the distresses of those poor men whom the fortune of war has subjected to the enemys power, we are sure that your Excellency will Assist us by issuing your Orders to the Commissary General for this purpose. We have the honor to be Your Excellencys Most Obedient & Most Hble Servants
          
            ⅌ order Fras Lewis
          
        